Exhibit 10.1



 

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

DATED AS OF

JUNE 30, 2014

 

This Amendment No. 1 (“Amendment”), effective as of May 2, 2016 (“Amendment
Effective Date”), is made by and between RBL Capital Group, LLC (“RBL”), and TOT
Group, Inc. ("TOT"), TOT Payments, LLC (“Payments”), TOT BPS, LLC (“BPS”), TOT
FBS, LLC (“FBS”), Process Pink, LLC (“Pink”), TOT HPS, LLC (“HPS”) and TOT New
Edge, LLC (“New Edge”). (TOT, Payments, BPS, FBS, Pink, HPS and New Edge,
jointly and severally, “Co-Borrowers”.)

 

Recitals

 

WHEREAS, RBL and Co-Borrowers have executed that certain Loan and Security
Agreement dated as of June 30, 2014 (the “Agreement”) wherein RBL provided a
facility to Co-Borrowers with an aggregate Maximum Funding Amount of Ten Million
and 00/100 dollars ($10,000,000.00); and

 

WHEREAS, RBL has previously advanced to Co-Borrowers an amount equal to Three
Million Nine Hundred Sixty-five Thousand and 00/100 dollars ($3,965,000.00)
under Notes 1, 2 and 3; and

 

WHEREAS, Co-Borrowers have requested that RBL amend the Agreement to, among
other requests, increase the Maximum Funding Amount to Fifteen Million and
00/100 dollars ($15,000,000.00); and

 

WHEREAS, RBL has agreed to amend the Agreement in accordance with the terms and
conditions of this Amendment;

 

NOW THEREFORE, for and in consideration of the promises and mutual covenants and
agreements herein, and each act performed and to be performed hereunder,
Co-Borrowers and RBL agree as follows:

 

1.     The capitalized terms used herein without definition shall have the same
meaning herein as such terms have in the Agreement.

  

AMENDMENTS TO DEFINITIONS IN SECTION 1.02

 

2.     The definition of “Prepayment Premium” contained in Section 1.02 of the
Agreement is hereby deleted in its entirety and is replaced by the following new
definition of “Prepayment Premium”:

 

“Prepayment Premium. The term "Prepayment Premium" means a fee equal to either
(i) three percent (3%) of the aggregate principal balance of the Note
outstanding if the pre-payment of the Note takes place on or before the First
Anniversary Date, (ii) two percent (2%) of the aggregate principal balance of
the Note outstanding if the pre-payment of the Note takes place after the First
Anniversary Date and on or before the Second Anniversary Date or (iii) zero
percent (0%) of the principal balance of the Note outstanding if the pre-payment
of the Note takes place after the Second Anniversary Date. Notwithstanding
anything to the contrary contained herein, the Prepayment Premium for Notes 1, 2
and 3 shall at all times be zero percent (0%).”

 



1 

 

 

AMENDMENTS TO ARTICLE III

 

3.     Section 3.01(a) of the Agreement is hereby deleted in its entirety and is
replaced by the following new Section 3.01(a):

 

“(a)          Term Loan--In General. RBL has heretofore agreed, on the terms and
subject to the conditions hereinafter set forth, to lend to Co-Borrowers up to
Fifteen Million and 00/100 dollars ($15,000,000.00) (the “Maximum Funding
Amount”) subject to the terms and conditions of this Agreement and the Term Loan
Notes, for the term ending on that date (the "Term Loan Maturity Date") which is
the earlier of: (a) the date on which Co-Borrowers have fulfilled all of their
obligations under this Agreement and the Loan Instruments, (b) that date on
which RBL accelerates payment of the Term Loan or (c) that date on which
Co-Borrowers exercise their prepayment options in their entirety.”

 

4.     Section 3.01(b) of the Agreement is hereby deleted in its entirety and is
replaced by the following new Section 3.01(b):

 

"(b)          Term Loans. The initial loan will be funded on or before July 10,
2014 and will be in the amount of Three Million Two Hundred Fifty Thousand and
00/100 dollars ($3,250,000.00). Thereafter, Co-Borrowers may make written
requests to RBL for additional loans under this Agreement, which request will
state the amount of the loan requested and the purpose of the loan. Subject to
the condition that the purpose of the loan is for general working capital
purposes or to support the growth of Co-Borrowers and that at the time a loan is
made under this Agreement (i) no more than forty (40) months have elapsed since
the Closing Date, (ii) no less than thirty (30) days have elapsed since the
previous funding under this Agreement, (iii) the amount of the loan requested
and available hereunder is not less than One Hundred Thousand and 00/100 dollars
($100,000.00), (iv) Co-Borrowers have satisfied all of the conditions in Article
V of this Agreement, (v) Co-Borrowers are in compliance with all of
Co-Borrower’s covenants in Article VI of this Agreement, (vi) all of the
representations and warranties of Co-Borrowers set forth in Article II of the
Agreement remain true and correct, (vii) C0-Borrowers are not in breach of any
of Co-Borrowers’ other duties or obligations under this Agreement, (viii) there
has been no Material Adverse Event and (ix) the amount Co-Borrowers request will
not cause the aggregate amount of fundings under this Agreement to exceed the
Maximum Funding Amount, RBL will lend to Co-Borrowers an amount not to exceed
the difference between (1) the average total Processing Agreement Proceeds
received by Co-Borrowers over the previous three (3) months times a multiple
equal to twelve (12) and (2) the total amount of the previous loans made to
Co-Borrowers under this Agreement.”

 



2 

 

 

5.     Section 3.01(g) of the Agreement is hereby deleted in its entirety and is
replaced by the following new Section 3.01(g):

 

"(g)      Prepayment of the Term Loan. Co-Borrowers may prepay the principal of
any Term Loan, in whole or in part, by (i) paying the Prepayment Premium on that
portion of the Term Loan Note being prepaid, and (ii) paying all other amounts
then due and outstanding under the Term Loan Note being prepaid; and, (iii) upon
prepayment of the final amounts due under the Term Loan Note, paying any Backend
Financing Fees applicable to that Note that are due pursuant to the terms of
this Agreement.”

 

6.     Section 3.01(h) of the Agreement is hereby deleted in its entirety and is
replaced by the following new Section 3.01(h):

 

"(h)      Financing Fee. In addition to all other amounts due hereunder,
Co-Borrowers agree to pay to RBL an upfront financing fee equal to Two percent
(2%) of the face amount of each Term Loan Note and a backend financing fee equal
to Four percent (4%) of the face amount of each Term Loan Note (the “Backend
Financing Fee”). RBL agrees to finance the upfront fee as part of the applicable
Term Loan. Co-Borrowers shall pay the Backend Financing Fee at the same time as
the final Term Loan Installment of each Term Loan. In addition, Co-Borrowers
agree to pay a one-time supplemental Backend Financing Fee of Twenty Thousand
and 00/100 dollars ($20,000.00) at the same time as the final Term Loan
Installment is paid on Note 3.”

  

ADDITIONAL COVENANTS, REPRESENTATIONS AND WARRANTIES

 

7.     Co-Borrowers hereby represent and warrant that all of the representations
and warranties set forth in the Agreement are true and correct as of the
Amendment Effective Date and that no Event of Default exists and that no event
has occurred that, with the passage of time, would become an Event of Default if
not cured.

 

CONDITIONS TO CLOSING

 

8.     All of RBL’s obligations under this Amendment are subject to full
satisfaction of the following conditions precedent:

 

(a) As of the date of this Amendment, there shall not have been any material
adverse change in the assets or condition (financial or otherwise) of
Co-Borrowers, as such assets or conditions are reflected in the information that
has been provided to RBL, and no Event of Default shall have occurred, nor shall
any event, that with the passage of time, would result in an Event of Default if
not cured.

 

(b) Co-Borrowers are in compliance with all of Co-Borrowers’ covenants in
Article VI of this Agreement, all of the representations and warranties of
Co-Borrowers set forth in Article II of this Agreement remain true and correct
and Co-Borrowers are not in breach of any of Co-Borrowers’ other duties or
obligations under this Agreement.



 

3 

 

 

MISCELLANEOUS

 

9.     The laws of the State of New York shall govern this Amendment in all
aspects, including execution, interpretation, performance and enforcement,
without regard to principles of conflicts of law. THE PARTIES AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AMENDMENT, WHETHER BASED
UPON CONTRACT OR TORT, SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK OR, AT THE SOLE OPTION OF RBL,
IN ANY OTHER COURT IN WHICH RBL SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS
AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY CONSENTS TO PERSONAL
JURISDICTION IN THE AFOREMENTIONED COURTS AND WAIVES THE RIGHT TO A TRIAL BY
JURY AND ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION.

 

10.    Unless otherwise specifically provided in this Amendment, a modification,
amendment or waiver of any provision of this Amendment or a consent to any
departure by Co-Borrowers therefrom, shall be effective only when the same shall
be in writing and signed by a duly authorized officer of RBL and Co-Borrowers,
and then such waiver of consent shall be effective only in the specific instance
and for the purpose for which given.

 

11.    All the terms and provisions of this Amendment shall be binding upon and
inure to the benefit of the parties hereto, their respective successors, assigns
and legal representatives. Whenever in this Amendment any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party.

 

12.    This Amendment may be executed in two or more counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one agreement. Facsimile or emailed copies of signatures shall
constitute original signatures for all purposes of this Amendment and any
enforcement hereof, and a photocopy or PDF shall be effective as an original for
all purposes.

 

13.    In case any one or more of the provisions contained in this Agreement or
in any other of the Loan Instruments shall be invalid, illegal or unenforceable
in any respect, the validity, legality or enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.

 

14.    The section and paragraph headings used herein are for convenience only
and shall not be read or construed as limiting the substance or generality of
such sections or paragraphs of this Amendment.

 



4 

 

 

15.    All covenants, agreements, undertakings, representations, and warranties
made in any of the Loan Instruments, including without limitation this
Amendment, shall survive all closings under this Amendment and, except as
otherwise indicated, shall not be affected by any investigation made by any
party.

 

16.   The Co-Borrowers hereby represent and warrant to RBL that there have been
no intervening liens recorded or placed on the Collateral since the filing of
the financing statements referred to in Section 8.06 of the Agreement.

 

17.   Except as specifically modified hereunder, all terms and conditions of the
Agreement and the Loan Instruments shall remain in full force and effect.

 

IN WITNESS WHEREOF, Co-Borrowers and RBL have caused this Amendment to be duly
executed by their duly authorized officer, all as of the day and year first
above written.

 





TOT GROUP, INC.   RBL CAPITAL GROUP, LLC                         By:   /s/ Oleg
Firer   By:   /s/ Jay Cohen   Name: Oleg Firer   Name: Jay Cohen Title: CEO  
Title:                  TOT PAYMENTS, LLC   TOT BPS, LLC                        
By: /s/ Oleg Firer   By: /s/ Oleg Firer   Name: Oleg Firer   Name: Oleg Firer
Title: CEO   Title: CEO             TOT FBS, LLC   PROCESS PINK, LLC            
            By: /s/ Oleg Firer   By: /s/ Oleg Firer   Name: Oleg Firer   Name:
Oleg Firer Title: CEO   Title: CEO             TOT HPS, LLC   TOT NEW EDGE, LLC
                        By: /s/ Oleg Firer   By: /s/ Oleg Firer    Name: Oleg
Firer   Name: Oleg Firer Title: CEO   Title: CEO

 





5 

